DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the auxiliary circuit surrounding the end arms as claimed in claims 8-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 6 and 7, claim 1 appears to define the magnetic yoke and the moving part as being a different structures than the auxiliary circuit. Claim 6 contradicts that and somehow makes them one structure. The figures also show the auxiliary circuit being structure 20. This is separate from structures 8 and 18 which is part of the yoke and the moving structure. Appropriate correction is required for the claim to be examined further. In these claims, the applicant appears to be trying to claim different species in the dependent claim while the independent claim is already directed to a separate and mutually exclusive species. 
In re claims 8-9, it is unclear how the auxiliary circuit surrounds and end arm 14 since the figures clearly show that the end arm is not surrounded by the auxiliary circuit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ohya (US 2003/0006870).
In re claim 1, Ohya, in figures 1-25 (see figures 17-19 for best view), discloses an electromagnetic actuator, in particular for an electrical switching unit, the electromagnetic actuator having: 5an armature carrying at least one coil (17, 29, 37, 57, 108); a ferromagnetic yoke (56,71,107) configured to channel a magnetic flux created by the coil; a ferromagnetic moving part (3, 53, 102) that interacts with the yoke to form a magnetic circuit, the magnetic circuit being formed at least in part by an assembly of 10laminated metal plates (as seen in figure 19), the moving part being configured to move in relation to the armature under the action of the magnetic field generated by the coil; wherein the electromagnetic actuator further comprises an auxiliary magnetic circuit (structure 70,72 forms the circuit) made of electrically conductive material, in order to permit the flow of currents induced in the auxiliary magnetic circuit when a magnetic field is generated by 15the coil (inherent functionality of the structure due to its placement).
In re claim 2, Ohya, in figures 1-25, discloses that the auxiliary magnetic circuit is made of metal (steel as discussed in paragraphs 49-51) and has the shape of a closed contour in a geometrical plane perpendicular to a flow direction (as best seen in figures 19 and 22), in the magnetic circuit, of the magnetic flux generated by the coil (inherent functionality).
 In re claim 3, Ohya, in figures 1-25, discloses that the auxiliary circuit has a metal piece attached to the armature of the 3actuator and surrounding the flow direction, in the magnetic circuit, of the magnetic flux generated by the coil (70, 72, the auxiliary 
In re claim 4, Ohya, in figures 1-25, discloses that the metal piece is made of non-magnetic material (as discussed in paragraph 49).
In re claim 5, Ohya, in figures 1-25, discloses the auxiliary circuit having the shape of a closed contour surrounding at least part of the magnetic circuit (the closed contour shape is clearly shown in the figures, see figure 19). With respect to the surface treatment method used to form a layer of electrically conductive metal, this limitation has not been given patentable weight because it is a product by process limitation. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, auxiliary circuit does not depend on its method of production, i.e. surface treatment method. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re claims 8-9, Ohya, in figures 1-25, discloses the auxiliary circuit has at least one metal piece surrounding an arm formed on an end of the moving part (figure 20 shows the metal piece forming a structure that surrounds the moving part including the arms that are part of the moving structure).
In re claim 10, Ohya, in figures 1-25, discloses an electromagnetic actuator (as shown in the figures).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837